Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 20, the instant claim recites “the detector; and the camera”. However, independent claim 19 already recites “obtaining first image data indicating an image of at least one portion of a face of a target person from a camera connected to or built into the first computer; obtaining cerebral blood flow information indicating a state of cerebral blood flow of the target person from a detector that is connected to or built into the first computer” which implies that such elements are required in order to practice the claimed invention.

Claim [ 1 ] rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without [ 2 ], which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20040152060 A1; 8/5/2004) in view of Littell (US 20170049377 A1; 2/23/2017). 
Regarding claim 1, Ando teaches an information processing method comprising: 
obtaining first image data indicating an image of at least one portion of a face of a target person from a first camera connected to or built into a first computer (Fig. 1; Fig. 9; [0031]; [0037]; [0041]-[0042] “facial image data”); 
obtaining cerebral blood flow information indicating a state of cerebral blood flow of the target person from a detector that is connected to or built into the first computer and that detects the cerebral blood flow information (Fig. 1; [0031] “brain blood flow rate”; [0035]; [0037]); and 
displaying, on a display connected to or built into a second computer connected to the first computer through a remote network, an output image including a first image based on the first image data (Fig. 1; Fig. 7; Fig. 9; Fig. 13).
Ando does not teach a second image based on the cerebral blood flow information. Note that Ando teaches measuring cerebral blood flow information ([0031] “brain blood flow rate”; Fig. 6; Fig. 7 “Optical brain measurement”). However, Littell teaches in the same field of endeavor (Abstract; [0009]) a second image based on the cerebral blood flow information (Fig. 4, 130; Fig. 5C; [0025]-[0026]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Ando to display image based on the cerebral blood 
The combination of Ando and Littell teaches wherein the first image is a moving image including the at least one portion of the face of the target person (Ando Fig. 1; Fig. 7; Fig. 9; Fig. 13; [0044]; Littell [0024]-[0027] Fig. 5A-5C); ; and 
the second image indicates changes over time in the cerebral blood flow information (Littell Fig. 5A-5C).
Regarding claim 2, in the combination of Ando and Littell, Ando teaches wherein the first image indicates at least one selected from the group consisting of a change in a facial expression of the target person (Fig. 9), a change in a line-of-sight of the target person (Fig. 9), and a change in facial color of the target person.
Claim 18 is rejected under substantially the same basis as claim 1 above.
Claim 19 is rejected under substantially the same basis as claim 1 above.
Regarding claim 3, the combination of Ando and Littell teaches wherein the second image includes a graph indicating changes over time in numerically expressed cerebral blood flow information (interpreted in light of instant Fig. 13; Ando Fig. 6-7; Littell Fig. 4, 430; [0025]; [0132]; [0141]).
Regarding claim 4, the combination of Ando and Littell teaches causing an output device connected to or built into the first computer to output task information indicating a task to be performed by the target person (Ando Fig. 1; Fig. 7; Fig. 10, S1006; [0031]), 
wherein the second image further includes an image indicating a correspondence relationship between the changes over time in the cerebral blood flow information and a 
Regarding claim 5, the combination of Ando and Littell teaches detecting a change that exceeds a reference from at least one piece of data selected from the group consisting of second image data from the first camera, third image data from a second camera connected to or built into the first computer, and audio data from a microphone connected to or built into the first computer (Ando Fig. 1; Fig. 9), 
wherein the second image further includes an image indicating a correspondence relationship between the changes over time in the cerebral blood flow information and a period in which the change is detected from the at least one piece of data (Ando Fig. 6-7; Fig. 9; Littell Fig. 5A-7A; Fig. 11A; Table 3).
Regarding claim 6, the combination of Ando and Littell teaches selecting part of the cerebral blood flow information indicating cerebral blood flow information related to at least one specific region in a brain of the target person (Littell Fig. 5A-7A; Fig. 11A); and 
expressing the part as a graph (Ando Fig. 6-7; Littell Fig. 4, 430; [0025]; [0132]; [0141]).
Regarding claim 7, the combination of Ando and Littell teaches causing the display to display an item for determining the at least one specific region (Littell Fig. 5A-7A; Fig. 11A); and 
obtaining input information regarding the item from an input device connected to or built into the second computer (Ando Fig 1; Fig. 9; Littell Fig. 5A-7A; Fig. 11A; Fig. 13), 

Regarding claim 8, the combination of Ando and Littell teaches causing an output device connected to or built into to the first computer to output preliminary task information indicating a preliminary task to be performed by the target person (Ando Fig. 1; Fig. 10, S1006), 
wherein the at least one specific region is determined according to a change in the cerebral blood flow information with respect to the preliminary task information (Littell Table 3).
Regarding claim 9, the combination of Ando and Littell teaches selecting part of the cerebral blood flow information indicating cerebral blood flow information related to at least one specific region in a brain of the target person (Littell Fig. 5A-7A; Fig. 11A; Fig. 13); and 
transmitting the part from the first computer to the second computer through the remote network (Ando Fig. 1; Fig. 6-7; Littell Fig. 13).
Regarding claim 10, the combination of Ando and Littell teaches causing the display to display an item for determining the at least one specific region (Littell Fig. 5A-7A; Fig. 11A); and 
obtaining input information regarding the item from an input device connected to or built into the second computer, wherein the at least one specific region is determined according to the input information (Ando Fig 1; Fig. 9; Littell Fig. 5A-7A; Fig. 11A; Fig. 13).
Regarding claim 11, the combination of Ando and Littell teaches causing an output device connected to or built into to the first computer to output preliminary task information indicating a preliminary task to be performed by the target person (Ando Fig. 1; Fig. 10, S1006), 
wherein the at least one specific region is determined according to a change in the cerebral blood flow information with respect to the preliminary task information (Littell Table 3).
Regarding claim 12, the combination of Ando and Littell teaches wherein the output image is obtained by combining the first image and the second image (Littell Fig. 5A-7A; Fig. 11A).
Regarding claim 13, the combination of Ando and Littell teaches wherein the detector comprises: 
at least one light source that illuminates a target portion of a head portion of the target person with emission light (Ando Fig. 4, 10301; [0005]); 
an image sensor that detects reflection light that returns from the target portion (Ando Fig. 4, 10301; [0005]); and 
a processing circuit that generates the cerebral blood flow information for the target portion, based on information of the reflection light detected by the image sensor, and that outputs the cerebral blood flow information (Ando Fig. 6; [0005]), 
wherein the at least one light source illuminates a plurality of regions in the target portion with the emission light (Ando [0005]); 
the image sensor outputs a signal indicating an intensity distribution of the reflection light from the plurality of regions (Ando [0005]); 

the second image indicates the changes over time in the cerebral blood flow information for the plurality of regions (Littell Fig. 5A-7A; Fig. 11A).
Regarding claim 15, the combination of Ando and Littell teaches wherein the second computer switches an image displayed on the display in response to an operation on the second computer (Littell Fig. 5A-7A; Fig. 11A), and 
the information processing method further comprises 
causing the first image to be displayed on the display (Littell Fig. 5A-7A; Fig. 11A); and 
causing the second image to be displayed on the display in addition to the first image or instead of the first image, in response to the operation (Littell Fig. 5A-7A; Fig. 11A).
Regarding claim 17, the combination of Ando and Littell teaches assessing at least one selected from the group consisting of a psychological state of the target person (Ando Fig. 9) and a probability of the target person having a disease (Littell Fig. 4, 440; Table 3), based on the cerebral blood flow information (Ando Fig. 6-7; Littell Fig. 4); and 
displaying a result of the assessment on the display (Ando Fig. 9; Littell Fig. 4, 440; Table 3).
Regarding claim 20, the combination of Ando and Littell teaches the detector (Ando Fig. 4, 10301); and
the camera (Ando Fig. 4, 10302).

Claims 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando and Littell as applied to claims 1, 13 above, and further in view of Khanicheh (US 20140276014 A1; 9/18/2014).
Regarding claim 14, the combination of Ando and Littell does not teach wherein the at least one light source includes 
a first light source that illuminates the target portion with first emission light having a wavelength that is 650 nm or more and is less than 805 nm; and 
a second light source that illuminates the target portion with second emission light having a wavelength that is larger than 805 nm and is 950 nm or less, and 
wherein the image sensor outputs a first electrical signal corresponding to an amount of first reflection light that returns from the target portion as a result of the illumination of the first emission light and a second electrical signal corresponding to an amount of second reflection light that returns from the target portion as a result of the illumination of the second emission light; 
the processing circuit generates, as the cerebral blood flow information, information indicating a concentration of oxygenated hemoglobin and a concentration of deoxygenated hemoglobin in cerebral blood in the target portion, based on the first electrical signal and the second electrical signal.
However, Khanicheh teaches in the same field of endeavor ([0062]; [0064]-[0065]) wherein the at least one light source includes 
a first light source that illuminates the target portion with first emission light having a wavelength that is 650 nm or more and is less than 805 nm ([0110]); and 

wherein the image sensor outputs a first electrical signal corresponding to an amount of first reflection light that returns from the target portion as a result of the illumination of the first emission light and a second electrical signal corresponding to an amount of second reflection light that returns from the target portion as a result of the illumination of the second emission light ([0111]); 
the processing circuit generates, as the cerebral blood flow information, information indicating a concentration of oxygenated hemoglobin and a concentration of deoxygenated hemoglobin in cerebral blood in the target portion, based on the first electrical signal and the second electrical signal ([0112]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Ando and Littell to include these features as taught by Khanicheh because this enables monitoring oxygenation of the brain via hemoglobin measurements ([0064]-[0065]; [0112]).
The combination of Ando, Littell, and Khanicheh teaches the second image includes information indicating changes over time in at least one selected from the group consisting of the concentration of oxygenated hemoglobin in the target portion and the concentration of deoxygenated hemoglobin in the target portion (Ando Fig. 6; Littell [0141]; Khanicheh [0064]).
Regarding claim 16, the combination of Ando and Littell does not teach wherein the detector is built into a head-mounted device connected to the first computer and worn on a head portion of the target person. However, Khanicheh teaches in the same 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792